Kellogg, J.
(dissenting):
When objected to at tlie trial a pleading should be liberally construed with a view of doing substantial justice between the parties. So construed, I think the ninth answer sufficiently foreshadowed a counterclaim.
Judgment reversed and new trial granted, with costs to appellant to abide event, unless plaintiff stipulates to reduce the judgment so, as to include eighty-five per cent of the amounts received by defendant from the State prior to the commencement of the action. If plaintiff so stipulates judgment may be so modified and as modified affirmed, without costs to either party. New trial ordered at a time to be designated by Justice Chester, by whom the form of this decision may be settled on two days’ notice.